Citation Nr: 0412481	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966 and from April 1967 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In November 2003, the veteran had a hearing at the RO before 
the Board.  

In December 2003, the veteran submitted additional evidence 
and raised contentions to the effect that service connection 
is warranted for cancer of his head and neck.  That claim has 
not been certified to the Board or otherwise developed for 
appeal.  Therefore, the Board does not have jurisdiction over 
that claim, and it will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2003).  It is, 
however, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  COPD was first manifested many years after service, and 
there is no competent evidence that it is in any way related 
thereto.

2.  The presence of asbestosis has not been established.




CONCLUSIONS OF LAW

1.  COPD is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  The claimed asbestosis is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claims.  In so doing, the VA must notify 
him of the information and evidence necessary to substantiate 
such claims.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159 (2003).  

By virtue of information contained in a letter, dated in July 
2002, and in the Statement of the Case (SOC), the veteran and 
his representative were notified of the evidence necessary to 
substantiate his claims of entitlement to service connection 
for COPD and for asbestosis.  Indeed, the SOC sets forth 
provisions of 38 C.F.R. § 3.159.  Those provisions informed 
the veteran of what evidence and information the VA would 
obtain for him, with specific references to such materials as 
government reports and medical records.  The RO also 
explained what information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Relevant evidence received in association with the veteran's 
appeal consists of the following:  the veteran's service 
personnel records and service medical records; records from 
the UCLA Medical Center reflecting the veteran's 
hospitalization from March to April 1987; a report from St. 
John's Regional Medical Center reflecting the veteran's 
treatment in April 1989; an April 1989 report from M. E. W., 
M.D.; a November 1989 report from S. V., M.D.; the report of 
an examination performed by the VA in April 1996; an October 
2000 report from D. H., M.D.; records reflecting the 
veteran's treatment at the VA from May 1999 to July 2002; the 
transcript of the veteran's November 2003 hearing; and a 
November 2003 report from a VA physician.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issues of entitlement to service connection for COPD and 
for asbestosis.  As such, there is no reasonable possibility 
that further development would unearth any additional 
relevant evidence.  Indeed, such development would serve no 
useful purpose and, therefore, need not be performed in order 
to meet the VA's duty to assist the veteran in the 
development of his claims.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

II.  The Facts and Analysis

The veteran seeks entitlement to service connection for COPD 
and asbestosis, primarily on the basis that those disorders 
are the result of exposure to asbestos in the Navy.  In the 
alternative, he contends that his COPD is the result of his 
asbestosis.  In any event, he requests that he be tested by 
the VA to confirm the diagnosis of asbestosis. 

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
chronically worsened by disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A review of the record is completely negative for any 
competent evidence that the veteran now has, or has ever had, 
asbestosis.  The only reports to the contrary come from the 
veteran.  As a layman, however, he is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, without more, his opinion cannot be 
considered competent evidence which could support a grant of 
service connection.  Accordingly, service connection for 
asbestosis is denied.

The evidence does show that the veteran has COPD; however, 
that disorder was not clinically reported until April 1987.  
Not only was that disorder first noted many years after 
service, the evidence does not show that it is in any way 
related thereto.  Indeed, neither the veteran's service 
medical records, nor any records dated since service, provide 
any competent evidence that such disorder was first 
manifested in or as a result of service.  Absent the 
requisite nexus, service connection for COPD is denied.  In 
arriving at this decision, the Board notes the veteran's 
claim that his COPD is secondary to asbestosis; however, 
since service connection for asbestosis has not been 
established, the claim of secondary service connection for 
COPD is moot.

In October 2002, the veteran raised contentions to the effect 
that he had had asbestos exposure while he was a civilian 
employee of the Navy at Pt. Muga, California.  Even if he had 
had such exposure, employment as a civilian is not considered 
active duty.  As such, any asbestos exposure during that 
period would not support his claim for service connection.  

Finally, the Board notes the veteran's request for testing to 
confirm his diagnosis of asbestosis.  Such testing is granted 
in those cases where the medical evidence accompanying the 
claim is not adequate for rating purposes.  38 C.F.R. § 3.326 
(2003).  In this case, however, the evidence is adequate for 
rating purposes.  In this regard, the Board notes that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2003).  The requirements 
set forth in paragraph (C) could be satisfied by competent 
evidence showing post- service treatment for a condition or 
other possible association with military service.

Concerning the claim for service connection for asbestosis, 
there is no competent evidence that the veteran has 
asbestosis, and therefore Item (A) above is not met.  With 
regard to the claim for service connection for COPD, there is 
no evidence in this case that indicates that COPD may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, and 
therefor Item (B) above is not met.  That the current 
evidence may not include a diagnosis of asbestosis or 
otherwise show what the veteran claims is not the criteria to 
request an examination or additional testing.  In this 
regard, the Board notes that it is the claimant's 
responsibility to present and support his claim.  38 U.S.C.A. 
§ 5107(b) (West 2002).  While the VA has a statutory duty to 
assist the claimant, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  A duty 
to assist is not a duty to prove a claim with the claimant 
only in a passive role.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
relevant evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (holding that the duty to assist is not a license for 
a fishing expedition to determine if there might be some 
unspecified information which could possibly support a 
claim).  As noted above, such development would unnecessarily 
impose additional burdens upon the Board with no possibility 
of any benefit flowing to the veteran.  Soyini, 1 Vet. App. 
at 546.  For these reasons, the Board concludes that 
additional testing for asbestosis is not warranted in this 
case.  38 C.F.R. § 3.359(c)(4)(i).


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for asbestosis is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



